Citation Nr: 1030831	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-02 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service condition for a right knee disorder.

3.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1977 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2008 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran did not have a low back injury or disease in 
service, or chronic symptoms of back disorder in service.

2.  The Veteran did not experience continuous post-service 
symptoms of the low back. 

3.  Arthritis of the spine did not manifest to a compensable 
degree within one year of service separation.

4.  The current low back disability of degenerative disc disease 
is unrelated to service.

5.  The Veteran did not have a right knee injury or disease in 
service, or chronic symptoms of right knee disorder in service.

6.  The Veteran did not experience continuous post-service 
symptoms of the right knee.  

7.  Degenerative joint disease of the right knee not manifest to 
a compensable degree within one year of service separation.


8.  The current right knee disability of degenerative joint 
disease is unrelated to service.

7.  The Veteran does not have a right foot disability.  


CONCLUSIONS OF LAW

1.  A back disorder to include degenerative disc disease was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1131, 
5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  A right knee disorder including degenerative joint disease 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1112, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  A right foot disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part 
at 38 C.F.R § 3.159 (2009), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claims.  Under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete 
or substantially complete application for benefits, it will 
notify the claimant of the following: (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v.  Principi, 18 Vet. 
App. 112, 119 (2004).  In this case, the RO provided pre-
adjudication VCAA notice by letter to the Veteran dated in 
January 2008.  The notice included the type of evidence needed to 
substantiate the underlying claims of service connection, namely, 
evidence of an injury or disease or event during service; 
evidence of current disability; and evidence of a relationship 
between the current disability and the injury or disease or event 
during service.  

The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.  As 
for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of the VCAA, and no 
further VCAA notice is required.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained 
service treatment records and VA treatment records.  As the 
Veteran has not identified any additional evidence pertinent to 
the claim and as there are no additional records to obtain, the 
Board concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist. 

While VA did not conduct an examination regarding the Veteran's 
service connection claims, as will be explained more fully below, 
the weight of the evidence demonstrates no event, disease, or 
injury involving the Veteran's back, right knee, or right foot.  
Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  In disability 
compensation claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with a 
veteran's service or with another service- connected disability, 
but (4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, an examination is not required on the issues 
of service connection for disorders of the back, right knee, or 
right foot because the evidence of record demonstrates no in-
service joint injury, disease, or event to which any currently 
diagnosed disability could be related.  See 38 U.S.C.A. 
§ 5103A(a)(2) (VA "is not required to provide assistance to a 
claimant . . . if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is 
"no reasonable possibility that further assistance would 
substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of the 
Veteran's disorders of the back, right knee, or right foot would 
in essence place the examining physician in the role of a fact 
finder, would suggest reliance on an inaccurate history of 
occurrence of an in-service injury or disease, and could only 
result in a speculative opinion or purported opinion of no 
probative value.  In other words, any medical opinion which 
purported to provide a nexus between the Veteran's current 
arthritis and his service would necessarily be based on an 
inaccurate history regarding what occurred in service, so would 
be of no probative value.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a claimant is 
of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences described); 
Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not 
bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected). 

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service injury or event and a current 
diagnosis.  Referral of this case for an examination or to obtain 
a medical opinion would be a useless act.  The duty to assist by 
providing a VA examination or opinion is not invoked in this case 
because there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The term 
"disability" in 38 U.S.C.A. § 1131 means impairment of earning 
capacity due to disease, injury, or defect, rather than to the 
disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.   38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, generally, there must be (1) generally medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The absence of any one element will result in the denial 
of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for arthritis, if the disability is manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 

Service Connection for a Back Disorder

The Veteran contends that his current back disability, diagnosed 
as degenerative disc disease, is related to service.  In his 
January 2009 substantive appeal, the Veteran contended that his 
degenerative disc disease symptoms of the back appeared in 
service.  

After a review of the evidence, the Board finds that the Veteran 
did not have a back injury or disease in service, or chronic 
symptoms of back disorder in service.  The Veteran's service 
treatment records do not show any complaints, symptoms, 
diagnosis, or treatment of the back, and shows that he was not 
treated for a back disorder during service.  At the service 
separation examination, the Veteran denied any history or current 
complaints of arthritis, rheumatism, bursitis, bone, joint, or 
other deformity, lameness, recurrent back pain, trick or locked 
knee, or foot trouble.  

The Board further finds that the Veteran did not experience 
continuous post-service symptoms of the back, and that arthritis 
of the spine did not manifest to a compensable degree within one 
year of service separation.  VA records establish that when the 
Veteran sought treatment in November 2003 for pain in the right 
hip, he did not complain of back pain, even though radiological 
studies demonstrated decreased lordosis of the lumbar spine with 
severe degenerative disc disease at L5 with a narrowed L5-S1 disc 
and anterior bone spurs.  In February 2004, an MRI revealed a 
small central disc protrusion at L5-S1 with associated end-plate 
degenerative changes and a bulging disc at L4-L5.  The central 
spinal canal and the neural foramina were normal.  In May 2004, 
when the Veteran sought medical treatment for back pain without 
radiation, he reported that back pain had been increasing the 
week before the VA visit, and that back pain had its (post-
service) onset one year earlier and had improved but then 
worsened.  In September 2004, the Veteran reported constant pain 
in the low back, neck, and hip, and occasional difficulty walking 
with his right knee buckling.  A cervical spine x-ray dated in 
February 2006 demonstrated decreased lordosis with narrowed C4/C7 
discs and mild anterior marginal calcifications.  

The Board finds the Veteran's contention that his degenerative 
disc disease symptoms appeared in service to be outweighed by his 
own, contemporaneous history reported at service separation that 
specifically denied any history or current complaints of back, 
knee, feet, or joint problems.  Moreover, the documentary 
evidence contradicts the Veteran's more recent assertion of 
continuity of back symptoms since service.  In his first visit 
with VA, the earliest post-service treatment of record, in 
February 2003, the Veteran did not mention any ongoing back pain.  
Otherwise, he would have mentioned its existence since he sought 
medical treatment for a similar condition and disclosure would 
assure an accurate diagnosis and treatment.  In his history to VA 
physicians treating him in May 2004, the Veteran stated his back 
pain began approximately one year before the diagnosis of 
degenerative disc disease, that is, an onset beginning in 2003.  
In short, the Veteran's earliest post service complaints and 
history of a back disorder did not relate his back difficulty to 
his military service but to a post- service incident or onset.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).

In addition, there is no medical documentation of a complaint, 
diagnosis, or treatment of a low back disorder from separation in 
1978 until the Veteran sought treatment for back pain in 2004.  
Medical documentation for this period is not required but is one 
factor that weighs against the Veteran's more recent assertion of 
continuity of symptoms.  The absence of documented complaints or 
treatment of a disease or injury from separation to a much later 
date in time is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (it was proper to consider the 
veteran's entire medical history, including a lengthy period of 
absence of complaints).  This does not mean that corroboration by 
medical evidence is required, but rather, that the Board is 
permitted to weigh the absence of medical evidence against the 
lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (absence of medical documentation may go to 
the credibility and weight of veteran's testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  Stated another way, the absence of 
medical records diagnosing or treating a condition constitutes 
negative evidence. See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (Negative evidence is to be considered).  

Degenerative changes of the cervical and lumbar segments of the 
spine by is first noted by diagnostic testing in 2003 and 2004 is 
well beyond the one-year presumptive period for manifestation of 
degenerative as a presumptive chronic disease under 38 U.S.C.A. 
§§ 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the evidence 
demonstrates that the current back disability of degenerative 
disc disease is unrelated to service.  Because the diagnosis of 
degenerative disc disease in this case requires specialized 
knowledge, education, training, or experience, and as no factual 
foundation has been established to show that the Veteran is 
qualified through specialized knowledge, education, training, or 
experience to offer such an opinion on causation, his statement 
is not competent evidence of the onset and existence of 
degenerative disc disease and in that regard is not to be 
consider as favorable evidence in support of the claim.

For these reasons, the Board finds the Veteran's statement in his 
substantive appeal of continuous symptoms since service is not 
credible in the context of the entire record.  There is no 
favorable competent medical opinion of record that relates the 
current degenerative disc disease to service.  For these reasons, 
the Board finds that a preponderance of the evidence is against 
the Veteran's claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disorder

The Veteran contends that he has a right knee disability that is 
related to service.  Pursuant to his current VA claim for 
compensation, he wrote that his right knee affected him in 
service.  

The Veteran's service treatment records do not show any 
complaints, symptoms, diagnosis, or treatment of the right knee, 
and shows that he was not treated for a right knee disorder 
during service.  At the service separation examination, the 
Veteran denied any history or current complaints of arthritis, 
rheumatism, bursitis, bone, joint, or other deformity, lameness, 
or trick or locked knee.  The Veteran separated from service in 
November 1978.  The Veteran was first diagnosed with degenerative 
joint disease of the right knee in May 1997.  In September 2005, 
x-rays demonstrated severe degenerative joint disease changes in 
the right knee with severe narrowing in both the medial and 
lateral compartments.

In March 2006, the Veteran sought an orthopedic surgeon 
consultation at VA.  The surgeon noted a long history of right 
knee pain, that the Veteran tore his ligaments while playing high 
school football, and that the knee since that time has been 
drained on several occasions and had become worse in the two 
years prior to the consultation.  The Veteran had full extension, 
flexion to 95 degrees, a stable valgus/varus stress test, and was 
tender to palpation over the medial joint line, but otherwise, 
the neurovascular examination was intact.  The counsultant 
diagnosed severe degenerative arthritis and gave the Veteran a 
steroid injection.  The Veteran has had two subsequent steroid 
injections in August 2006 and April 2008.

X-rays in September 2006 demonstrated progressively mild to 
moderate bicompartmental degenerative joint disease with the 
medial compartment worse than the lateral compartment.  There was 
no effusion or loose bodies.  The left knee also demonstrated 
mild degenerative joint disease.  

As an initial matter, the Board notes that the Veteran advised 
his VA providers in March 2006 that his knee pain began when he 
tore his right knee ligaments playing football in high school.  A 
Veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

The Board notes that the record contains no other evidence that 
the Veteran had a knee disorder prior to his entry into active 
duty service.  Examination of the lower extremities was normal on 
enlistment examination in August 1977 and the Veteran gave no 
history of a right knee injury at either that examination or his 
separation examination before discharge in November 1978.  
Significantly, the Veteran has not identified any pre-service 
medical treatment or that his problem began before service and 
that service aggravated it.  Instead, he has only stated he has 
had problems since service.  As there is no clear and 
unmistakable evidence of a knee disorder pre-existing service, 
the presumption of soundness is not rebutted and the Board will 
consider the Veteran's claim as one for service connection, 
rather than one based on aggravation of a pre-existing condition.  
Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

After a review of the evidence, the Board finds that the Veteran 
did not have a right knee injury or disease in service, or 
chronic symptoms of right knee disorder in service.  The 
Veteran's service treatment records do not show any complaints, 
symptoms, diagnosis, or treatment of the right knee, and shows 
that he was not treated for a right knee disorder during service.  
At the service separation examination, the Veteran denied any 
history or current complaints of arthritis, rheumatism, bursitis, 
bone, joint, or other deformity, lameness, or trick or locked 
knee.  On the basis of the service treatment records, in the 
absence of any clinical finding or diagnosis or even complaints 
or symptoms in service, arthritis such as degenerative joint 
disease is not affirmatively shown to have had onset during 
service. 

The Veteran, in his substantive appeal, contends that his 
degenerative joint disease of the right knee affected him in 
service.  This bare conclusory statement does not assert any in-
service injury, disease, or event, or identify any symptoms in 
service.  This statement is also without any factual foundation 
regarding symptoms in service or since, including the present, or 
what caused their onset.  The Board finds the Veteran's 
contention that his right knee degenerative joint disease 
symptoms appeared in service to be outweighed by his own, 
contemporaneous history reported at service separation that 
specifically denied any history or current complaints of the knee 
or joint problems.  Moreover, the documentary evidence 
contradicts the Veteran's more recent assertion of continuity of 
right knee symptoms since service.  

The Board further finds that the Veteran did not experience 
continuous post-service symptoms of the right knee, and that 
arthritis of the right knee did not manifest to a compensable 
degree within one year of service separation.  After service in 
May 1997, because of a history of prior, but undated, trauma, x-
rays were taken of the tibula, fibula and the right knee.  The 
tibula and fibula were normal but the right knee showed 
degenerative joint disease changes with a slightly narrowed 
medial compartment.  There also was a small ossicle at the 
lateral side of the femoral condyle located in the popliteal 
tendon.  Degenerative changes of the right knee is first noted by 
diagnostic testing in 1997 is well beyond the one-year 
presumptive period for manifestation of degenerative as a 
presumptive chronic disease under 38 U.S.C.A. §§ 1112, 1131; 38 
C.F.R. §§ 3.307, 3.309.

In addition, there is no medical documentation of a complaint, 
diagnosis, or treatment of a right knee disorder from service 
separation in 1978 until many years after service in 1997.  The 
record shows that, after service, degenerative joint disease of 
the right knee was first documented in May 1997; thus, all 
medical problems of the right knee noted in the record are well 
beyond the one-year presumptive period for arthritis and 
degenerative joint disease as a chronic disease.  Medical 
documentation for this period is not required but weighs against 
the Veteran's statement of continuity of symptoms after service 
because it is negative evidence establishing that the Veteran did 
not have symptoms of a right knee disorder during this time 
period.  

Based on this evidence, the Board therefore finds the Veteran's 
statement in his substantive appeal is not credible in the 
context of the entire record.  His statement of continuous 
symptoms is inconsistent with his own more contemporaneous in-
service history, and inconsistent with the absence of complaints 
or treatment of the right knee for many years after service 
separation.  

The Board further finds that the weight of the evidence 
demonstrates that the current right knee disability of 
degenerative joint disease is unrelated to service.   To the 
extent the Veteran is stating that he had the onset of right knee 
degenerative joint disease began in service, degenerative joint 
disease of the knee is not a disability under case law that has 
been found to be capable of lay observation.  Degenerative joint 
disease also is not a simple medical condition, such as a broken 
leg, because the condition affects an internal joint, which is a 
condition a lay person cannot perceive through the senses.  For 
this reason, the Board determines that degenerative joint disease 
of the knee is not a simple medical condition that a lay person 
is competent to identify, and the determination as to the 
presence or diagnosis of such a disability therefore is medical 
in nature.

No factual foundation has been established to show that the 
Veteran is qualified through knowledge, experience, training, or 
education to offer a diagnosis of degenerative joint disease and 
an opinion as to its onset.  As such an opinion in this case 
requires specialized knowledge, education, training, or 
experience, and as no factual foundation has been established to 
show that the Veteran is qualified through specialized knowledge, 
education, training, or experience to offer such an opinion, his 
statement that degenerative joint disease since service is not 
competent medical evidence and is not to be consider as favorable 
evidence of a diagnosis of a disability that had its onset in 
service.

In his history to VA physicians treating him, the Veteran stated 
his knee problems began with a high school injury, that is, an 
onset before entry to service.  While he related a past incident 
(high school football) as a possible origin of his problem, he 
did not mention to his physicians that service also caused or 
contributed to his knee pain; therefore, the Veteran's earliest 
post-service complaints and history do not relate his knee 
difficulty to his military service.  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for a Right Foot Disorder

The Veteran seeks service connection for an unnamed disorder 
concerning the right foot.  He wrote that his right foot has been 
giving him problems since service separation.  

Service treatment records are silent as to any treatment or 
diagnosis concerning the right foot.  At the service separation 
examination, the Veteran denied any history or current complaints 
of arthritis, rheumatism, bursitis, bone, joint, or other 
deformity, or "foot trouble," and no disorder of either foot 
was found. 

Except for one complaint of bilateral foot pain (along with 
several other parts of the body including a main complaint of low 
back pain) in March 2005, VA medical records also do not 
establish any complaints, history, symptoms, diagnosis, or 
treatment concerning the right foot; hence, there is no current 
diagnosis of disability involving the right foot.  The other 
evidence of record does not show a diagnosis of disability of the 
right foot at any time during the pendency of this claim.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  As to the 
one complaint of pain in March 2005, pain alone does not 
constitute a disability without an identified basis for the pain.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. West, 239 
F.3d 1356 (Fed. Cir. 2001).  

Evidence must show that the Veteran currently has the disability 
for which benefits are being claimed.  Because the competent 
evidence does not establish that the Veteran has a current 
disability of the right foot in this case, the Board 


finds that a preponderance of the evidence is against the claim 
for service connection for a right foot disorder, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a right foot disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


